DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 20 and 24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 1 and 24, the claims recite “a casing into which the concave polymeric acoustic lens is completely housed”. However the term “completely” is a relative term which renders the claim indefinite. When stated in this way, the acoustic lens can be (1) encapsulated by the casing such that ultrasonic signals cannot pass through it; (2) touching an outside portion of the casing (i.e. without extending beyond it), such that a surface of the acoustic lens is exposed to the air; or (3) being included within a casing and/or covered by an acoustic matching layer. For the sake of examination, the examiner is interpreting the casing to correspond to the third option (i.e. being included within a casing and/or covered by an acoustic matching layer).
In regard to claim 20, the claims recite “a casing into which the concave polymeric acoustic window is completely housed”. However the term “completely” is a relative term which renders the claim indefinite. When stated in this way, the acoustic lens can be (1) encapsulated by the casing such that ultrasonic signals cannot pass through it; (2) touching an outside portion of the casing (i.e. without 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-12, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares et al., US 20070205698 A1 “Chaggares” and further in view of Ritter et al., US 6183578 B1 “Ritter” and Choi US 20130150725 A1 “Choi”.
In regard to claims 1 and 24, Chaggares teaches: “An ultrasound transducer” (Claim 1) (Fig. 1) and a “method of veterinary imaging comprising providing an ultrasound transducer” (Claim 24) (Fig. 1) and imaging tissue of an animal with the transducer ([0033] and [0031]; specifically small animal imaging and producing an image),
the ultrasound transducer comprising: “a polymeric acoustic lens having an acoustic velocity of greater than 1.7 mm/μs” ([0052]; specifically polymethylpentene or TPX. This thermoplastic has an acoustic impedance of 1.8 MR and is therefore over 1.7 mm/μs and Fig. 1; specifically the TPX lens), “the polymeric acoustic lens being arranged over transducer elements” (Fig. 1; specifically the transducer elements array is seen as the transducer elements that make up the piezoelectric transducer), 
“each transducer element having a uniform axial thickness along an elevation plane” (Fig. 3-4; specifically that any transducer element is uniform in thickness as seen in the drawing element), and “the array of transducer elements are substantially planar along the elevation plane” (Fig. 3-4; specifically that the thickness is uniform and thus substantially planar in the elevation plane);
“wherein the polymeric acoustic lens is formed of thermoplastic, has a planar interior surface, and an exterior surface configured with a concave curvature in the elevation plane that compensates for wave refraction induced by the acoustic velocity of the polymeric acoustic lens and provides elevation focusing of an ultrasound beam generated by the transducer element array” (Fig. 3 and [0052]; specifically the TPX lens which is a thermoplastic and where it is substantially planar on the one side and concave on the outer-surface thus allowing to compensate wave refraction induced by the acoustic velocity of the polymeric lens to provide elevation focusing of an ultrasound beam generated by the transducer array where TPX as a material has a low attenuation as evidenced by “Basic physics of ultrasonographic imaging” which states on page 43 that this shape of lens looks at refraction based on curvature (aka compensation) in order to focus the ultrasound beam and that is the point of this shape of lens) 
at least one matching layer positioned between the polymeric acoustic lens and the transducer elements” (Fig. 1 and 4; specifically the matching layers between the transducer elements)  a casing into which a portion of the polymeric acoustic lens is housed (Fig. 3; specifically the housing which surrounds a portion of the lens which is the outer wall next to the lens, backing, and transducer).
Chaggares does state in [0032] that arrayed ultrasound transducer systems can be used.  However, Chaggares does not show or illustrate that they would be located and arranged in the same way as illustrated in Fig. 3 of the instant application. 
Ritter, however discloses the array of ultrasound transducer element and also discloses using a concave TPX lens over transducer elements which are in a linear array, further teaches: the array of the transducer elements (column 6, lines 18-22; specifically piezoelectric composites are the heart of the array transducer but also lens materials would be included).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe with lens, transducer, backing, matching material and filler as described in Chaggares to include a transducer array also utilizing the same other elements of an ultrasound probe as disclosed in Ritter et al. The motivation to do so would be to use an arrayed transducer versus a single transducer which only changes the manufacturing process and not the different elements needed to create the probe, as both have TPX lenses and backing matching and epoxy as seen in Fig. 1 of Chaggares et al. and Column 6, lines 18-50 of Ritter et al. 
The combination of Chaggares and Ritter does not teach “a casing into which the concave polymeric acoustic lens is completely housed”.
Choi teaches “a casing into which the concave polymeric acoustic lens is completely housed” (As shown in FIG. 4, “The sound lens 15 is disposed at a front portion of the acoustic matching layer 16” which is “configured to concentrate the ultrasonic wave signal, which proceeds to a front of the sound lens 15 to a particular position” and “includes a concave portion 15a which facilitates performance of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chaggares and Ritter so as to include the casing completely housing the concave acoustic lens as disclosed in Choi in order to provide protection to the acoustic lens when performing a diagnosis along a curved surface of a subject. Combining the prior art elements according to known techniques would yield the predictable result of protecting the inner components of the ultrasound transducer.
In regard to claim 2, Chaggares teaches: “wherein the polymeric acoustic lens has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs” (Fig. 1; specifically the TPX which is a material which its acoustic velocity falls within that range around (2.1 mm/microseconds) with an acoustic impedance of 1.8 MRayls).
In regard to claim 3, Chaggares does teach: “wherein the polymeric acoustic lens has an acoustic impedance of 1.5 MRayls to 1.9 MRayls” (Fig. 1; specifically the TPX which is a material which has an acoustic impedance of 1.8 MRayls).

In regard to claim 9, Chaggares teaches: “wherein the polymeric acoustic lens is in direct contact with the at least one matching layer” (Fig. 1; specifically the lens 116 has a matching layer 112 directly in contact).
In regard to claims 11 and 25, Chaggares teaches: “further comprising a filler material positioned between the polymeric acoustic lens and the array of transducer elements” (Fig. 1; specifically epoxy layer 114 which is between the lens 116 and transducer elements 106 and 102).
In regard to claim 12, Chaggares does teach: “wherein the polymeric acoustic lens is formed of polymer selected from the group consisting of polyethylene, polymethylpentene and ionomer” (Fig. 1; specifically the TPX which is polymethylpentene).
In regard to claim 20, Chaggares teaches: “An ultrasound transducer” (Fig. 1) “comprising: transducer elements, each transducer element having a uniform axial thickness and is substantially planar along an elevation plane” (Fig. 3-4; specifically that any transducer element is uniform in thickness as seen in the drawing element and thus substantially planar in the elevation plane), 
“a polymeric window having a concave, curved exterior surface, a planar interior surface, and an acoustic velocity of greater than 1.7 mm/μs” ([0052]; specifically polymethylpentene or TPX. This thermoplastic has an acoustic impedance of 1.8 MR and is therefore over 1.7 mm/μs and Fig. 1; specifically the TPX lens and how it is a concave curved lens on its outer surface as seen in Fig. 3), 
“arranged over transducer elements” (Fig. 1; specifically the transducer elements array is seen as the transducer elements that make up the piezoelectric transducer); […]
“a filler material positioned between the transducer elements and polymeric window” (Fig. 1; specifically the epoxy which is seen as the filler element 114 between the piezoelectric elements and the lens), 
“the polymeric window being configured with a curvature along the elevation plane that compensates for wave refraction induced by the acoustic velocity of the polymeric window and provides elevation focusing of an ultrasound beam generated by the transducer element (Fig. 3; specifically the TPX lens which is a thermoplastic and where it is substantially planar on the one side along the elevation plane which and concave on the outer-surface thus allowing to compensate wave refraction induced by 
Chaggares does state in [0032] that arrayed ultrasound transducer systems can be used.  However, Chaggares does not show or illustrate that they would be located and arranged in the same way as illustrated in Fig. 3 of the instant application.  
Ritter discloses an array of transducer elements and also discloses using a concave TPX lens over transducer elements which are in a linear array, further teaches: the array of the transducer elements (column 6, lines 18-22; specifically piezoelectric composites are the heart of the array transducer but also lens materials would be included).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound probe with lens, transducer, backing, matching material and filler as described in Chaggares to include a transducer array also utilizing the same other elements of an ultrasound probe as disclosed in Ritter The motivation to do so would be to use an arrayed transducer versus a single transducer which only changes the manufacturing process and not the different elements needed to create the probe, as both have TPX lenses and backing matching and epoxy as seen in Fig. 1 of Chaggares et al. and Column 6, lines 18-50 of Ritter. 
The combination of Chaggares and Ritter does not teach “a casing into which the concave polymeric acoustic window is completely housed”.
Choi teaches “a casing into which the concave polymeric acoustic window is completely housed” (As shown in FIG. 4, “The sound lens 15 is disposed at a front portion of the acoustic matching layer 16” which is “configured to concentrate the ultrasonic wave signal, which proceeds to a front of the sound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Chaggares and Ritter so as to include the casing completely housing the concave acoustic lens as disclosed in Choi in order to provide protection to the acoustic window when performing a diagnosis along a curved surface of a subject. Combining the prior art elements according to known techniques would yield the predictable result of protecting the inner components of the ultrasound transducer.
In regard to claim 21, Chaggares does teach: wherein the polymeric window is not uniform in thickness” (Fig. 3; specifically the lens is seen as the polymeric window and not uniform in thickness as the lens is planar on one side and concave on another as seen in Fig. 3 reproduced above in arguments).
In regard to claim 22, Chaggares teaches: “wherein the polymeric window has an acoustic velocity ranging from 1.75 mm/μs to 2.2 mm/μs” (Fig. 1; specifically the TPX lens where that material has an acoustic velocity around 2.1 mm/μs)

In regard to claim 23, Chaggares does teach: “wherein the polymeric window has an acoustic impedance of 1.5 MRayls to 1.9 MRayls” (Fig. 1; specifically the TPX lens which has an impedance of 1.8 MRayls as a material).
Response to Arguments
Applicant’s arguments, see Remarks page 5-6, filed 12/15/2021, with respect to the rejection of claims 1-3, 9, 11-12, and 20-25 under 35 U.S.C. 103 have been fully considered and are persuasive. 
The applicant argues that the concave TPX lens shown in FIG. 3 of Chaggares has corners that extend outwardly from the housing and thus the outside edge of the lens in not protected by the housing. Furthermore, the examiner notes that the secondary reference of Ritter does not teach a casing completely housing a concave lens. The examiner agrees with the applicant and acknowledges that the prior art references do not teach “a casing into which the concave polymeric acoustic lens is completely housed”.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi US 20130150725 A1 “Choi” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793